Citation Nr: 0919744	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  03-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for dysthymia, depressive 
reaction, and/or major depression.



REPRESENTATION

Appellant represented by:	Katrina J. Eagle, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan Regional Office (RO).  The 
Board reopened and remanded a claim for service connection 
for dysthymia in a decision of February 2006.  In November 
2007, the Board issued a decision denying the claim.

The Veteran subsequently appeal to the United States Court of 
Appeals for Veterans Claims (Court).  The Secretary of 
Veterans Affairs and the Veteran, through his attorney, filed 
a Joint Motion to vacate the Board's decision and remand the 
matter for further action.  The Court reportedly granted that 
motion in February 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the decision of November 2007, the Board found that the 
Veteran's current major depression and dysthymia were not 
shown until many years after service, and there was not an 
etiological relationship or medical nexus between the 
Veteran's current psychiatric disability and service.  In the 
Joint Motion, however, the parties concluded that that the 
Board had erred by finding that the appellant had received 
psychiatric treatment in service, yet relying on two VA 
medical opinions which had premised their opinions on the 
appellant not having received treatment in service.  The 
parties stated that this apparent internal inconsistency 
failed to enable the appellant to understand the Board's 
decision, rendering it an inadequate statement of the reasons 
and bases.  

In reviewing the Veteran's service medical records, the Board 
notes that upon entrance into service in March 1966, the 
Veteran provided a medical history in which he reported 
having a history of nervous trouble.  The report of a medical 
examination conducted at that time indicated that psychiatric 
examination was normal, with a reference to "ND" apparently 
indicating that he was not disabled.  

The actual service treatment records reflect that the Veteran 
was treated for headaches on several occasions in July 1966.  
In December 1968, he requested "sedatives for nervous 
condition x 6 months."

The report of a medical examination conducted in January 1970 
for the purpose of release from active duty reflects that the 
Veteran was noted to have had a depressive reaction, 1969, no 
sequelae, NCD [not considered disabling].  

The Board finds that additional service medical records may 
exist which have not been obtained.  In this regard, the 
Board notes in a VA examination report dated in August 1999, 
the Veteran reported receiving psychiatric treatment in the 
Navy for a period of six months due to depression, and was 
treated with amphetamines.  The Veteran reiterated his 
contention of having had six months of psychiatric treatment 
in a written statement dated in August 2002.  The written 
statement suggests that the six month period of treatment 
began in December 1968.  The Board also notes that the report 
of a VA mental examination conducted in October 2006 reflects 
that the Veteran gave a history of a three day period of 
hospitalization in service following a nervous breakdown.  

Other than the single record dated in December 1968, the 
service medical records are negative for the lengthy course 
of psychiatric treatment described by the Veteran, and his 
service medical records contain no mention of treatment 
through the use of amphetamines or any psychiatric 
hospitalization.  The Board notes, however, that service 
mental health clinic records and service hospital records are 
sometimes stored separately from the rest of the Veteran's 
service medical records.  A remand is required for the 
purpose of obtaining any such records which may exist.  

The Board notes that 38 C.F.R. § 3.159(c)(2) provides in 
pertinent part that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.

The duty to assist also requires that VA afford a Veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  The Board finds that, in light of the conclusion 
in the Joint Motion that the VA examinations had not 
considered the existence of in-service treatment, the Board 
concludes that another examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
Veteran's reported mental health 
treatment records and or any 
hospitalization records from the National 
Personnel Records Center.  In particular, 
the RO should attempt to obtain the 
records from the reported period of 
mental health treatment beginning in 
December 1968.  The Board notes that 
service hospitalization and mental health 
records are sometimes stored separately 
from the Veteran's other service medical 
records.  

The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Cases in which VA may 
conclude that no further efforts are 
required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.  
38 C.F.R. § 3.159.  

2.  Regardless of whether any additional 
service medical records are obtained, the 
Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disabilities which the Veteran may 
currently have.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorders.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found disability is related to any 
psychiatric symptoms noted in service 
medical records.  In the event that the 
examiner concludes that the Veteran's 
current psychiatric problems are not 
related to service, the examiner should 
provide an explanation of the difference 
in opinion with the private medical 
opinion dated in October 2002.  

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. Where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

